Citation Nr: 0529205	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability, claimed as secondary to service-connected 
residuals, right Achilles tendon, status post repair.

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to service connected-
residuals, right Achilles tendon, status post repair.

3.  Entitlement to service connection for left ankle 
disability, claimed as secondary to service-connected 
residuals, right Achilles tendon status post repair.

4.  Entitlement to service connection for lumbar spine 
disability, claimed as secondary to service-connected 
residuals, right Achilles tendon, status post repair.

5.  Entitlement to an increased evaluation for residuals, 
right Achilles tendon status post repair.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Waco, Texas, Regional Office 
(RO).

The issue of an increased evaluation for right Achilles 
tendon repair residuals is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  A bilateral hip disability was not manifested in service, 
and is not shown by competent evidence to be related to 
military service or any service-connected disability.

2.  A right knee disability was not manifested in service, 
and is not shown by competent evidence to be related to 
military service or any service-connected disability.

3.  A left ankle disability was not manifested in service, 
and is not shown by competent evidence to be related to 
military service or any service-connected disability.

4.  A lumbar spine disability was not manifested in service, 
and is not shown by competent evidence to be related to 
military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disability is not proximately due to or 
the result of military service or service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A right knee disability is not proximately due to or the 
result of military service or service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

3.  A left ankle disability is not proximately due to or the 
result of military service or service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

4.  A lumbar spine disability is not proximately due to or 
the result of military service or service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in January 2002, prior to the initial AOJ 
decision in July 2002.  

The veteran's claim for service connection for the 
disabilities at issue was received in September 2001.  By 
letter dated in January 2002, the RO advised the veteran of 
the criteria for establishing his claim, the types of 
evidence necessary to prove his claim, the information 
necessary for VA to assist him in developing his claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Thus, the contents of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

The record reflects that he and his representative were 
provided with copies of the July 2002 rating decision; the 
October 2002 statement of the case; and the supplemental 
statements of the case issued in July 2003, September 2003, 
January 2004, and January 2005.  By way of these documents, 
the veteran was informed of the evidence needed to support 
his claim for service connection.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  All the above notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, and the reports of VA 
examinations in March 2002 and November 2003 have been 
obtained and associated with the claims file.  The veteran 
does not assert that there is additional evidence to be 
obtained or that there is a request for assistance that has 
not been acted upon.  All records obtained or generated have 
been associated with the claims file.  The Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claims.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a present disability and competent evidence of a relationship 
or connection between that disability and a disease 
contracted or an injury sustained during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Any additional disability resulting from 
the aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

C.  Factual Background

In a May 1993 rating action, service connection was granted 
for residuals of a ruptured Achilles tendon, right leg.  A 
noncompensable evaluation was assigned.  The record discloses 
that the disability was the subject of subsequent 
adjudication by the RO, and a 20 percent evaluation was 
ultimately granted.  In May 2001, the veteran filed claims 
for service connection for bilateral hip, right knee, left 
ankle, and lumbar spine disabilities, as secondary to the 
service-connected right ankle.

Service medical records fail to reveal any significant injury 
or ongoing bilateral hip, right knee, left ankle, or spinal 
problems, with the exception of a single report of backache, 
diagnosed as low back strain.  However, that episode was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation, or 
treatment during the remaining years of service.  No 
pertinent complaints or findings were recorded on the medical 
examination conducted prior to separation from service in 
1992.  

Post-service evidence includes VA and private treatment 
records that cover the period from 1993 to 2005 and primarily 
show treatment for various orthopedic complaints.  
Specifically, these records show that, in October 1993, the 
veteran was treated for pain and swelling in the right knee.  
At the time he gave a history of a twisting injury a few days 
earlier.  He did not mention a previous right knee injury.  
The clinical impression was right knee muscle strain.  
Records dated in late 2000 show the veteran complained of 
chronic hip, ankle, and back pain, as present since service.  
X-rays of the hips taken in November 2000 showed bilateral 
small separate ossification of the acetabulum, but were 
otherwise normal.  X-rays of the left ankle were normal, and 
X-rays of the lumbar spine revealed evidence of degenerative 
joint disease.  These treatment records do not, in any way, 
suggest that the veteran's hip, knee, ankle, or back 
symptomatology originated during military service.  

In September 2001, the veteran was evaluated by a private 
physician for complaints of low back, knee, and ankle pain.  
He gave a history of multiple injuries as the result of a 
work-related accident in 1990 and injuries sustained playing 
basketball during service.  He gave the onset of right knee 
pain in 1994 with popping, stiffness, give-way sensation, and 
difficulty walking and standing.  Examination was normal with 
the exception of some subpatellar crepitus in the range of 
motion, and medial osteophytes.  He then reported the onset 
of left ankle pain in 1991.  Examination was normal with the 
exception of subtalar tenderness.  X-rays revealed small 
anterior distal talen osteophytes.  He also reported the 
onset of lumbar spine pain in 1991.  He complained of 
intermittent numbness of the lower extremity, numbness, 
tingling, night pain, and give-way sensation.  He had 
difficulty with prolonged walking and standing.  He also 
complained of morning stiffness and pain in the buttocks and 
hips.  Examination was essentially within normal limits with 
the exception of a slight decrease in sensation at L5 S1, hip 
tenderness, and bilateral iliolumbar tenderness.  

Additional VA outpatient treatment records include a December 
2001 X-ray of the lumbar spine which showed prominent 
intercondyle spine, considered consistent with early 
degenerative joint disease for the veteran's age.  

On VA examination in March 2002, the examiner noted that the 
claims file was unavailable for review and, as a result, 
obtained history from the veteran which was vague and 
noncommittal with regard to the nature of his problems.  The 
examiner indicated that he was unable to identify any 
credible evidence that the previous Achilles tendon trauma or 
its repair was causal of any of the findings other than mild 
residual tenderness in the Achilles tendon itself on the 
right.  The veteran had widespread multiple-site arthralgia, 
and in one area in the lumbar spine there was an isolated 
finding thought possibly to represent degenerative joint 
disease.  The examiner concluded there was no relationship 
between any back problems and this single questionable 
finding of degenerative joint disease to a previous Achilles 
tendon injury or repair.  All joints appeared to be entirely 
free of mechanical diminution in range of motion.  Following 
examination, the examiner concluded that there was no 
evidence of any significant abnormality in the right knee, 
left ankle, or either hip that could be attributed to 
abnormality of the joint or the periarticular soft tissues.  
The veteran did have guarding and some discomfort and pain in 
most areas, but it was not specific and was very difficult to 
evaluate.  The examiner noted that this type of general 
problem could be the early stages of myositis or 
myofasciitis, but was unable to diagnosis either condition on 
the basis of current findings.  

In April 2003, the veteran testified before a Decision Review 
Officer at the RO regarding symptomatology attributable to 
the hips, right knee, left ankle, and lumbar spine and 
expressed his belief that the conditions were due to his 
service-connected right Achilles tendon.  He presented 
testimony about the onset and severity of his claimed 
disabilities as well as his subsequent treatment.  

On VA examination in November 2003, the veteran had multiple 
joint complaints.  He stated that all his problems started 
during his military service as a result of injuries.  His 
current complaints were of pain, swelling, weakness, 
numbness, stiffness, and loss of function.  He reported that 
in service, over a threeyear period, he had numerous lower 
extremity stress injuries to the groin area, hamstring, lower 
abdomen, muscle sprains, and low back pain.  He then reported 
that from 1986 to 1990 he complained of hip pain with flexion 
as well as knee and back problems.  

The examiner reviewed the veteran's claims file in its 
entirety, took a detailed history of his in-service and post-
service symptoms, and reviewed radiological findings.  He 
thereafter noted that issues related to the back, hip, and 
right knee were not clearly documented in the military.  X-
rays revealed mild degenerative changes in both hips, and 
there were also some recorded degenerative changes in the 
right knee.  A MRI scan did not give any good documentation 
of significant pathology in the lumbar spine.  The examiner 
then concluded that, based upon some of the information 
available, the veteran could have sustained an injury which 
might have resulted in residual pain in the hips, spine, and 
right knee, and those injuries could have been related to 
some developmental degenerative joint disease that the 
veteran currently experiences, although the findings were 
mild on examination.

The remaining record shows continued evaluation and treatment 
for complaints of hip, right knee, and left ankle pain.  
These records also show treatment and evaluation of the 
veteran for low back pain secondary to lumbar spondylosis 
with sacroiliac (SI) joint dysfunction, mild lumbar disc 
disease, and disc bulge.  

The veteran also submitted treatise evidence regarding the 
causes and symptoms of chondromalacia patellae, 
osteoarthritis, and bursitis.  

D.  Analysis

While post-service medical evidence shows numerous references 
to complaints of musculoskeletal pain involving various areas 
of the veteran's body attributed to arthritis, it fails to 
indicate that the veteran's service-connected right Achilles 
tendon disability played a significant role in the 
development or worsening of it.  Thus, the Board finds that 
there is no medical basis for holding that the veteran's 
claimed disabilities and service-connected right Achilles 
tendon disability are etiologically or causally associated.  
This also refutes any grant of service connection on the 
basis of the judicial precedent in Allen, which would be 
permitted if any service-connected disability caused 
aggravation of the claimed disabilities.

To the extent that the veteran is claiming service connection 
for a bilateral hip, right knee, left ankle, and lumbar spine 
disabilities on a direct basis, the Board has found no 
evidence that any of the claimed disabilities were incurred 
has a result of service.  Service medical records fail to 
reveal any injury or other chronic problems involving the 
hips, right knee, left ankle, or lumbar spine.  No pertinent 
complaints or findings were recorded at the time of 
separation from service in 1992.  As such, the veteran's 
service medical records do not affirmatively establish that 
his claimed disabilities had their onset during military 
service.

The Board does acknowledge the November 2003 evaluation 
report, which indicates that the veteran could have sustained 
injuries resulting in related pain to the hips, right knee, 
left ankle and lumbar spine and that the injuries could be 
related to the developmental degenerative joint disease that 
the veteran now experiences.  In a light most favorable to 
the veteran, this statement may be construed as supporting 
the veteran's contention that his claimed disabilities are 
related to service.  

However, the Board finds that the opinion offered by the 
physician does not provide the degree of certainty required 
for medical nexus evidence for the veteran's disabilities.  
The examiner was only able to suggest that the veteran could 
have injured himself in service and that such injuries could 
be related to the current degenerative joint disease.  In 
that regard, the Court has held that such medical opinions 
expressed in terms of "may" also imply "may or may not," 
and are too speculative to establish a plausible claim by 
themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinions employing the phrase "may " or " may not" are 
speculative).  In the present case, the Board finds that the 
opinion of record here suggesting a possible connection, if 
any, is analogous to the terms "may or may not" and is 
hence too speculative to form a basis upon which service 
connection may be established for the claimed disabilities.

Likewise, the Board has carefully considered the information 
submitted by the veteran, which he obtained from various 
medical treatises regarding possible causes for his claimed 
disabilities.  However, this evidence is insufficient to 
provide evidence of a link between the veteran's averment of 
complaints of multiple joint pain in service and a current 
diagnosis of arthritis.  In order to relate symptoms to 
disorders diagnosed much later, treatise evidence must 
address the symptoms so specifically as to eliminate "the 
possibility of the existence of other conditions that also 
often present with the same symptomatology."  Sacks v. West, 
11 Vet. App. 314, 317 (1998).  Medical treatise evidence can, 
however, provide important support when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss[] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Mattern v. West, 12 Vet.App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Here, the cited treatise proffered by the veteran was not 
accompanied by a medical opinion and is simply "too general 
and inconclusive" to make a causal link more than 
speculative or to outweigh the specific medical evidence in 
this case..  Although the veteran has undertaken significant 
efforts to educate the Board as to the nature of his multiple 
joint problems, this evidence is not probative as to the 
etiology of his claimed disabilities.  

The veteran's own assertions that he currently has disability 
involving the hips, right knee, left ankle, and lumbar spine 
due to service are afforded no probative weight in the 
absence of evidence that he has the expertise to render 
opinions about medical matters.  However, as he is not a 
medical expert, he is not qualified to express an opinion 
regarding medical causation.  As it is the province of 
trained health care professionals to enter conclusions, which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The Board finds the veteran's actual 
service medical records to be more probative than his own 
statements as to the etiology of the claimed disabilities.  
In summary, there is no evidence beyond his own statements 
that he sustained injuries to his hips, right knee, left 
ankle, and lumbar spine during service, and records which 
would be expected to corroborate his account, i.e., service 
medical records, do not do so.  

In view of the foregoing, with all due respect for the 
sincerity of the veteran's contentions and belief in his 
claim, the preponderance of the evidence is against the claim 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hip 
disability secondary to service connected residuals of a 
right Achilles tendon status post repair is denied.

Entitlement to service connection for right knee disability 
secondary to service connected residuals of a right Achilles 
tendon status post repair is denied.

Entitlement to service connection for left ankle disability 
secondary to service connected residuals of a right Achilles 
tendon status post repair is denied.

Entitlement to service connection for lumbar spine disability 
secondary to service connected residuals of a right Achilles 
tendon status post repair is denied.


REMAND

The veteran contends that his service-connected right ankle 
disability is more disabling than the current 20 percent 
rating reflects.  Although he underwent an examination for VA 
purposes in December 2004, the veteran's representative has 
challenged the adequacy of that VA examination, on the basis 
that the claims folder was not made available to the 
examiner.  It does appear that the December 2003 VA medical 
examination was performed without the examiner having an 
opportunity to review the claims folder.  As a result, the 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.

VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2004.  Any additional relevant records of 
VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

The Board also notes that veteran is currently in receipt of 
the maximum schedular evaluation under Diagnostic Code 5271 
for limitation of motion of the ankle.  Pursuant to Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997), when a veteran is 
receiving the maximum rating available for limitation of 
motion, remand is not appropriate in order to consider 
functional loss due to pain and 38 C.F.R. §§  4.40, 4.45.  
Thus, any failure of the most recent VA examiner to fully 
describe such functional loss does not mandate a remand for 
such information.  Therefore the only applicable basis for an 
increased schedular rating for the disability at issue is 
under the provisions of 3 38 C.F.R. § 3.321(b)(1), for 
assignment of an extra-schedular evaluation.  

However, a review of the claims folder reveals that, while 
the January 2005 supplemental statement of the case indicated 
that the case would not be submitted for extra-schedular 
consideration, the RO did not provide the veteran with notice 
of the provisions of 38 C.F.R. § 3.321.  A a result, on 
remand, the RO should specifically determine whether the 
criteria for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) are met, and thus whether this matter warrants 
referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord him due 
process of law, the Board finds that further development with 
respect to the issues on appeal in this case is warranted.  

In view of the foregoing, the case is remanded for the 
following action:


1.  The RO should contact the veteran and 
obtain the names and addresses of all health 
care providers who have provided recent 
treatment of his right Achilles tendon.  The 
RO should take appropriate steps to obtain 
any pertinent evidence and information 
identified but not provided by the veteran, 
to include records of private medical 
treatment, if the veteran has provided 
sufficiently detailed information to make 
such requests feasible.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the file.  
The veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  The RO should inform the veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
The veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected right ankle.  This 
evidence may include records pertaining to 
lost time or sick leave used due to the 
right ankle, any correspondence from an 
employer that would verify his contentions, 
or medical records showing periods of 
hospitalization.

3.  Thereafter, the veteran should be 
referred for a VA examination to determine 
the nature and severity of his service 
connected right Achilles tendon.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

a.  The examination should include any 
diagnostic testing that is deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completing the 
report.  The examiner should describe in 
detail all symptoms reasonably 
attributable to the service-connected 
right Achilles tendon disability, and its 
current severity.

b.  In examining the right ankle, the 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  The examiner should express an 
opinion as to whether there is severe 
painful motion or weakness of the ankle, 
and should be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional loss of 
range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability, or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly.


c.  Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's right ankle, it is at least 
as likely as not that such disability is 
comparable to ankylosis of the ankle.  
The examiner should also offer an opinion 
on the effect the veteran's service-
connected right ankle disability has on 
his ability to work.  In doing so, the 
examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any non-service-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
right ankle, either alone or in the 
aggregate, renders him unable to secure 
or follow a substantially gainful 
occupation. 

d.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case (SSOC) 
was issued.  The RO should consider whether 
referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and argument 
on this point.  If the case is referred to 
the Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated to 
the veteran.  

5.  If the benefit sought on appeal remains 
denied, the RO must furnish the veteran and 
his representative an appropriate 
supplemental statement of the case and allow 
them a reasonable period of time to respond.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


